Citation Nr: 0740169	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  03-19 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from March 1979 to March 
1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that denied entitlement to service 
connection for PTSD.   

The veteran presented testimony at a personal hearing in 
February 2005 before the undersigned Veterans Law Judge.  The 
claim was remanded in July 2005 for additional development.


FINDING OF FACT

The preponderance of competent and probative medical evidence 
establishes that the veteran does not meet the diagnostic 
criteria for PTSD.  


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2001, October 2002, 
September 2004, December 2005, and August 2006; rating 
decisions in September 2001 and November 2002; and a 
statement of the case in March 2003.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in a 
supplemental statement of the case issued in July 2007.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  In February 2006 the veteran advised that he had 
no additional evidence to add to his claim.  He received all 
his medical care at a VA Medical Center in West Los Angeles.  
VA has also obtained a medical examination in relation to 
this claim.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law. 

The appellant seeks service connection for PTSD.  He contends 
that he was under pressure and stress during his active 
service as a result of having been assigned to the 
demilitarized zone (DMZ) in Korea and events in which he 
participated or witnessed.  

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247 (1999); 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488 (1997); 38 C.F.R. § 3.303(b).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. 3.304(f); Cohen v. Brown, 10 Vet. App 
128 (1997).  Thus, a diagnosis of PTSD must be rendered in 
accordance with the 4th Edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. 
§ 4.125(a).

If the evidence shows that the veteran did not serve in 
combat during service, or if there is a determination that 
the veteran engaged in combat but the claimed stressor is not 
related to such combat, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of 
the claimed stressor.  Doran v. Brown, 6 Vet. App. 283 
(1994).  The veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor.  Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. 389 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

Service medical records are negative for any complaints, 
findings, or diagnosis of PTSD or other psychiatric 
disability.  At the January 1983 service separation 
examination, the veteran denied having any psychiatric 
symptoms and the clinical psychiatric evaluation was normal.  
The Board finds that the service records provide evidence 
against this claim.

The veteran's personnel file shows that he served in Korea as 
a team leader and that his military occupational specialty 
was infantryman.  The evidence does not show, nor does the 
veteran contend, that he engaged in combat or received any 
medals or citations that show participation in combat 
activity.  In cases when a determination is made that the 
veteran did not engage in combat with the enemy, or the 
claimed stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. 
App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
The record must contain corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  
West (Carlton) v. Brown, 7 Vet. App. 70 (1994); Zarycki v. 
Brown, 6 Vet. App. 91 (1993).

The veteran has described several stressors during service, 
such as seeing or hearing about a fellow serviceman who 
drowned in approximately March of 1980 when the armored 
personnel carrier he was driving went down in the water while 
on a training exercise at Fort Wainwright, Alaska; his 
assignment to the DMZ in Korea which was extremely stressful; 
and an incident when the rear end of a car fell on him 
causing injuries in approximately July 1981 when stationed at 
Fort Riley.  H claims that those situations caused him 
extreme pressure and stress.  No additional specific relevant 
information has been forthcoming. 

At a VA psychiatric evaluation in November 1999 for 
complaints of irritability, anxiety, and insomnia, the 
veteran described his symptoms and related that he had a 
history of treatment starting in 1992 for substance abuse and 
gambling.  He denied having nightmares from serving in the 
DMZ in Korea.  The impression was pathological gambling; rule 
out possible comorbid dysthymia; and anxiety disorder not 
otherwise specified.  PTSD was not indicated, providing more 
evidence against this claim.

VA treatment records show that in January 2001 he sought 
hospital admission claiming that he was hearing voices and 
was stressed about his job.  He denied any thought or intent 
or plan to hurt himself or others.  He related depressive 
symptoms and symptoms of frustration and anger.  On 
examination, the examiner found the veteran was not 
experiencing auditory hallucinations.  He did not meet the 
criteria for acute hospitalization and an appointment to 
start mental health treatment was set up.  The impression was 
depression, not otherwise specified.  PTSD was not indicated, 
providing more evidence against this claim.

When seen for intake at a VA Mental Health Clinic in February 
2001 his chief complaint was of depression due to the stress 
of a recent job change and compulsive gambling.  The 
impression was depression, not otherwise specified; 
compulsive gambling, and history of polysubstance abuse.  He 
was referred to an anger management group.  

In late February 2001 he attended a PTSD program orientation 
regarding a PTSD outpatient program.  He was interested in 
beginning PTSD treatment and began to participate first in a 
pre-treatment orientation group and then in a therapy group.  

At a PTSD treatment program in April 2001, he reported that 
while stationed in Korea he worked as a gunner in infantry 
and was responsible for guarding the DMZ border.  He was 
traumatized after hearing that a soldier with whom he had 
become close friends had drowned during a training exercise.  
The diagnosis was PTSD (provisional).  

A VA attending outpatient progress note in November 2001 
shows that the veteran reported active continuing post-
traumatic stress disorder symptoms.  He described trauma from 
having been stationed in the demilitarized zone in Korea and 
trauma of seeing a buddy who died during exercises.  The 
diagnosis was PTSD.  

A June 2002 letter signed by a VA treatment coordinator and a 
VA psychiatrist verified that the veteran was participating 
in a program for treatment of veterans with PTSD symptoms.  
It stated that the veteran had been given a diagnosis of PTSD 
under DSM-IV.  

A February 2005 letter in support of the veteran's request 
for service-connected disability for PTSD from a VA treatment 
coordinator and from an attending psychiatrist stated that 
the veteran had been in treatment for PTSD for several years 
at a VA mental health clinic.  Despite therapy, his symptoms 
were still present.  

The veteran testified in February 2005 that he had been 
scared while patrolling the DMZ when stationed in Korea.  He 
also testified that a friend, whose name he did not remember, 
had drowned when the armored personnel carrier he was driving 
went down in the water.  He began treatment at VA in 2001 and 
still attended PTSD group therapy sessions weekly with a 
routine follow-up appointment every three months.  He also 
related that in service while changing a tire on his car, the 
car fell down on him.  He had been treated for some abrasions 
on his arm and an x-ray was taken of his side.   

At a July 2005 VA follow-up psychiatric appointment the 
veteran was stressed due to financial and work related 
problems.  He denied having any nightmares or flashbacks.  

At an August 2006 VA PTSD examination, the medical file was 
reviewed.  The veteran reported that he was working and had 
been employed by the same employer for the previous 14 years.  
He related stressors of having been stationed at the DMZ in 
Korea and that he witnessed a friend who was drowned when the 
armored personnel carrier he was driving went down in the 
water.  He had nightmares about his time in Korea.  He went 
to the PTSD program in 2001 and was then hospitalized in 2003 
for an adjustment disorder with depressed mood and suicidal 
ideation.  He had been having substance abuse and a gambling 
problem which left him very much in debt and he did not know 
how he was going to remedy that problem.  The clinical 
findings were recorded.  The examiner found it questionable 
whether the veteran met the stressor criteria for PTSD.  The 
examiner provided reasons and support for his opinion that 
the veteran did not meet the DSM IV criteria for PTSD.  The 
diagnoses on Axis I were depression, not otherwise specified; 
history of impulse control disorder; and history of 
polysubstance abuse to alcohol and marijuana, in remission.  

The veteran was afforded psychological testing by VA in 
November 2006; however, the results were not appropriate to 
interpret in detail and were considered invalid.  

The August 2006 examiner reviewed the claims file and wrote 
an addendum in December 2006 that the veteran did not meet 
DSM IV criteria for PTSD.  His diagnosis was depression, not 
otherwise specified, and history of impulse control disorder.  
The examiner opined that it was not likely that these 
diagnoses were a result of his tour of duty in the Army from 
1979 to 1983.  

The Board observes that there is no evidence that the veteran 
was in combat and no evidence of a verifiable stressor that 
he experienced during service.

After review of the record, the Board finds that the first 
element required to establish service connection for PTSD has 
not been met.  The preponderance of the competent and 
probative medical evidence of record establishes that the 
appellant does not meet the diagnostic criteria for PTSD.  
The Board notes that the veteran has been participating in 
PTSD programs and therapy groups.  In addition, a November 
2001 attending outpatient progress note shows a diagnosis of 
PTSD, however, this is based on stressors which have not been 
verified.  Also letters from a treatment coordinator and 
psychiatrist associated with a PTSD program indicated that 
the veteran had a diagnosis of PTSD and was in treatment 
programs.  These letters, however, do not state the stressors 
on which the diagnosis of PTSD was based or provide a 
rationale for a diagnosis of PTSD.  

The Board accords greater probative value to the VA 
psychiatric evaluation in August 2006, which was specifically 
obtained for the purpose of resolving the question of whether 
the veteran met the criteria for PTSD.  The examiner's 
conclusion that the veteran did not meet DSM-IV criteria for 
PTSD shown in the report in August 2006 and the December 2006 
addendum was based on a review of the medical records, the 
claims file, the appellant's history, and an examination of 
the appellant.  That opinion contained a detailed rationale 
for the finding.  The Board finds that evidence is the most 
persuasive on the question of diagnosis, and hence, 
dispositive of the issue on appeal.  

The Board has carefully considered the appellant's statements 
in adjudicating the issue on appeal.  He is competent, as a 
lay person, to report that as to which he has personal 
knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He 
is not, however, competent to offer a medical opinion as to 
cause or etiology of the claimed disability, as there is no 
evidence of record that he has specialized medical knowledge.  
Routen v. Brown, 10 Vet. App. 183 (1997) (layperson is 
generally not capable of opinion on matter requiring medical 
knowledge); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
His lay statements are not competent medical evidence as to a 
nexus between his claimed PTSD and active service, or as to 
any diagnosis of PTSD.

The Board finds the post-service medical record, as a whole, 
provides highly probative evidence against a finding that the 
veteran has PTSD.  As a result, on this basis, further 
stressor development would be moot, and the claim must be 
denied.

As the preponderance of the competent and probative medical 
evidence medical evidence establishes that the appellant does 
not meet the diagnostic criteria for PTSD, the Board finds 
that a critical element necessary to establish service 
connection for such disorder is lacking, and that further 
analysis into the remaining criteria of 38 C.F.R. § 3.304(f), 
such as stressor verification, simply is not necessary.  The 
claim on appeal must be denied.  

In reaching this conclusion, the Board find that the 
preponderance of the evidence is against the appellant's 
claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is denied. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


